DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 and 21 remain pending and are ready for examination.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 7-9, 14-16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., U.S. Pub No: US 20180150640 A1 (Hereinafter “Li”). 

A method for data management, comprising: 
acquiring, from a first storage (in fig.1, and paragraph [0003], wherein managing files that are stored within storage devices such as hard disk drives, solid state disks, memory cards, etc. (branches)) system of a first type, an index file associated with downloading of a target file, the target file being stored in the first storage system, and the index file comprising at least a plurality of data digests of a plurality of data blocks of the target file (see paragraph [0004-0005, 0032, 0037, 0039] and fig.1, wherein system can select branch/s which contains index file. Branch policies 106, 107, 108 may each comprise a database metadata file in their respective file systems. In the database metadata file, conceptually, each row in the database may indicate the file path in the file system and its corresponding runtime policy); 
generating metadata for the plurality of data blocks based on the index file, the metadata being in a format supported by a unified management system (see paragraph [0036-0037, 0039] and fig.2 Once the computer system receives a request to create unified file system 120 based on branches 101, 102 and 103, the computer system will retrieve unification policy 130 and branch policies 106-108 that are each associated with branches 101, 102 and 103 respectively. In accordance with embodiments of the application, in order to embed the policies of the unified branches and the unification policy within unified file system 120, the computer system may create virtual branch policy files 106a, 107a, 108a and virtual unification policy 130a in the unified file system 120 whereby each of these virtual branch policy files link back to branch policy files 106, 107, 108 and unification policy 130 respectively. Note: fig.2 for example item 212, the generated metadata), and the unified management system being configured for data access across the first storage system of the first type (see paragraph [0039], wherein the virtual files within unified file system 120 may be implemented as index nodes that contain a link to the actual location of the data file. These index nodes may then be utilized by an application or the computer system to access the data file that the index node corresponds to.) and at least one other storage system of at least a second type different than the first type (See paragraph [0003], wherein managing files that are stored within storage devices such as hard disk drives, solid state disks, memory cards, etc (branches)); and 
storing the metadata to enable data-block-level access to the plurality of data blocks through the unified management system (see paragraph [0039], wherein the virtual files within unified file system 120 may be implemented as index nodes that contain a link to the actual location of the data file. These index nodes may then be utilized by an application or the computer system to access the data file that the index node corresponds to).

Regarding claim 2, Li further discloses wherein generating the metadata comprises:  15extracting the plurality of data digests from the index file (see paragraph [0053] and fig.2, wherein fig.2 for example the paths in item 211 are being used to generate the unified view item 212. See also paragraph [0004], wherein rom the index node number of a file, a file system driver may gain access to the contents of the index node, including the location of the file to gain access to the file); 
determining a plurality of storage positions of the plurality of data blocks in the storage system at least based on the plurality of data digests (see paragraph [0053] and fig.1-2, wherein fig.2 positions can be determined using the paths of files/blocks); and 
generating additional metadata to indicate mapping of the plurality of data digests to the plurality of storage positions (see paragraph [0039], wherein the virtual files within unified file system 120 may be implemented as index nodes that contain a link to the actual location of the data file. These index nodes may then be utilized by an application or the computer system to access the data file that the index node corresponds to. Note that branches 101, 102 and 103 in fig.1 correspond to plurality of storage).  

Regarding claim 7, Li further discloses in response to an access request for a target data block in the plurality of data blocks, accessing the target data block from the first storage system based on the metadata (Li, see paragraph [0039], wherein the virtual files within unified file system 120 may be implemented as index nodes that contain a link to the actual location of the data file. These index nodes may then be utilized by an application or the computer system to access the data file that the index node corresponds to).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of CANTWELL et al., U.S. Pub No: US 20150244795 A1 (Hereinafter “CANTWELL”).



Regarding claim 3, Li further disclose wherein generating the metadata further comprises: creating a hierarchical structure based on the plurality of data digests (see paragraph [0003-0005], wherein file systems (which we also call branches) organize the directories contained within a hierarchical structure or a tree format. For example, the most basic directory within such a branch would be the root directory, which would in turn have a plurality of sub-directories. Each of these sub-directories would then in turn have their own sub-directories. As more sub-directories are added, the size of the hierarchal tree would then expand accordingly).
Li fails to explicitly disclose a plurality of leaf nodes of the hierarchical structure indicating the plurality of data digests respectively, and a parent node of the plurality of leaf nodes indicating an additional data digest generated based on at least 25two of the plurality of data digests.
CANTWELL discloses  a plurality of leaf nodes of the hierarchical structure indicating the plurality of data digests respectively, and a parent node of the plurality of leaf nodes indicating an additional data digest generated based on at least 25two of the plurality of data digests (see paragraph [0029-0031] and fig.2a-c, wherein the ordered list is structured as the leaves of a hash tree (e.g., a Merkle tree, etc.) and the metadata includes the hash tree). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li to plurality of leaf nodes of the hierarchical structure indicating the plurality of data digests respectively, and a parent node of the plurality of leaf nodes indicating an additional data digest generated based on at least two of the plurality of data digests, as taught by CANTWELL, because help the system for example decreasing the overall amount of data being transferred during the backup procedure (CANTWELL; paragraphs [0031]).
  

Regarding claim 4, the combination of Li and CANTWEL further disclose wherein the plurality of data digests comprise hash values of the plurality of data blocks, and wherein the hierarchical structure comprises a hash tree (CANTWELL, see paragraph [0029-0031] and fig.2a-c, wherein the ordered list is structured as the leaves of a hash tree (e.g., a Merkle tree, etc.) and the metadata includes the hash tree).  

Regarding claim 5, the combination of Li and CANTWELL further disclose wherein generating the metadata further comprises: extracting file identification information of the index file from the index file (Li, see paragraph [0053] and fig.2, wherein fig.2 for example the paths in item 211 are being used to generate the unified view item 212. See also paragraph [0004], wherein rom the index node number of a file, a file system driver may gain access to the contents of the index node, including the location of the file to gain access to the file ); and determining a root node of the hierarchical structure based on the file identification information to map a data digest indicated by the root node to a storage position of the file 5identification information (Li, see paragraph [0003-0005, 0032], wherein root node can be determined. See also CANTWELL, paragraph [0024]).  



Claims 10-12 and 17-19 are rejected under the same rationale as claims 3-5.


Claims 6, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over VIJAYAN in view of Chang and further in view of Bertino-Clarke et al., U.S. Pub No: US 20100299687 A1 (Hereinafter “Bertino-Clarke”).

Regarding claim 6, the combination of VIJAYAN and Chang further disclose wherein acquiring the index file comprises: initiating a request for the index file of the target file to the storage system through the 10unified management system (VIJAYAN, see for example fig.2 wherein storage manager 200 can be the unified management system as claimed. See also Chang paragraph [0029]).
The combination of VIJAYAN and Chang fail to explicitly disclose wherein the first format comprises a BitTorrent (BT) format, wherein the index file comprises a torrent file.
Bertino-Clarke discloses wherein the first format comprises a BitTorrent (BT) format (see paragraph [004, 0011, 0044], wherein the digest 15 for the sponsored video file 50 preferably is made available to P2P access provider 120. Typically, the digest 15 itself will be stored by P2P access provider 120 so that it can be directly downloaded from the servers of P2P access provider 120. However, in alternate embodiments the digest 15 is stored by another entity (e.g., the entity tracking the sponsored video file 50) with P2P access provider 120 storing just a link to the digest 15. Again, it is noted that P2P access provider 120 need not be the tracker for sponsored video file 50. On the other hand, P2P access provider 120 might want to track sponsored video file 50 itself, given its financial incentive to ensure that sponsored video file 50 is delivered to as many individuals as possible), wherein the index file comprises a torrent file (see paragraph [0003-0004] and fig.1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li to include one or more BitTorrent (BT) format, as taught by Bertino-Clarke, because the system would improve the ability to allow participants to easily post content that others can access without the necessity of having available servers that are capable of handling large download demands that might eventually materialize (Bertino-Clarke; paragraphs [0006]).

Claim 13 is rejected under the same rationale as claim 6.

Regarding claim 21, Li fails to explicitly disclose wherein the index file comprises a torrent file.
Bertino-Clarke discloses wherein the index file comprises a torrent file (see paragraph [0003-0004] and fig.1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li to include wherein the index file comprises a torrent file, as taught by Bertino-Clarke, because the system would improve the ability to allow participants to easily post content that others can access without the necessity of having available servers that are capable of handling large download demands that might eventually materialize (Bertino-Clarke; paragraphs [0006]).


Response to Arguments
Applicant’s amendment filed 01/21/2022 regarding the 35 U.S.C. 101 rejection, has been considered. The 101 rejection has been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165